MEMORANDUM **
Pedro Agustín Gumayagay appeals from the district court’s order upon limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that it would not have sentenced him differently had it considered the Sentencing Guidelines to be advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*560Gumayagay contends that the district court failed to give a sufficient explanation for his 63-month sentence at the original sentencing hearing or upon limited remand. He further contends that the sentence is unreasonable under 18 U.S.C. § 3553(a). However, the record discloses that the district court properly considered the sentence upon limited remand and determined that it would not have imposed a materially different sentence under an advisory Guidelines system. We conclude that the district court understood its authority following United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), to impose a sentence outside the advisory Guidelines range. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We therefore conclude that the district court’s decision to reimpose the sentence as it was originally imposed was not unreasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.